Order entered July 29, 2019




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00073-CV

                 IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                             On Appeal from the 95th District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-17620

                                              ORDER
       This is an appeal from the trial court’s December 30, 2018 order concerning the Estate of

Ira E. Tobolowsky’s Rule 202 petition. The order denied the motions for continuance and pleas

to the jurisdiction filed by Dallas County and Dallas County Medical Examiner’s (collectively

“County”) and the City of Dallas and Dallas Police Department (collectively “City”), dismissed

without prejudice the Estate’s petition as to the County, and granted the Estate’s petition as to the

City. All parties appealed, with the Estate filing a “conditional cross-appeal” to “preserve” its

“rights against” the City and County and “in the event” the Court or the Texas Supreme Court

“grant[s]” the City “any relief in its appeal.”

       In light of the Estate’s petition as to the County being dismissed, we questioned whether

the County’s appeal of the trial court’s denial of its motion for continuance and plea to the

jurisdiction was moot. At our request, the County filed a letter brief addressing our concern.

The County explained the Estate’s “cross-appeal” was “technically” a direct appeal against the
County, as the “cross-appeal” was filed before the County filed its appeal, and a cross-appeal

against the City.   The County further explained it filed its appeal to prevent any waiver.

Subsequently, the Estate filed a letter brief confirming it was appealing the dismissal of its

petition against the County. In the letter brief, the Estate also informed the Court it was

abandoning its appeal as to the City.

       Based on the parties’ assertions, we REALIGN the County and Estate, such that the

Estate is an appellant as to the County and an appellee as to the City, and the County is an

appellee/cross-appellant as to the Estate. As it appears the appellate record is complete, we

ORDER the City and Estate to file their respective opening briefs no later than August 28, 2019.

See 5th Tex. App. (Dallas) Loc. R. 5. The Estate’s response brief to the City’s brief and the

County’s combined response and cross-appellant’s brief to the Estate’s brief shall be filed within

thirty days of the filing of the opening briefs, and the City’s reply brief and the Estate’s

combined reply and cross-appellee’s brief to the County’s brief shall be filed thirty days later.

See id. The County’s cross-appellant’s brief shall be filed within twenty days of the filing of the

Estate’s combined reply and cross-appellee’s brief. See id.

                                                     /s/      BILL WHITEHILL
                                                              JUSTICE